Citation Nr: 1515479	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  08-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for a heart disability, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1973 and from
January 1974 to December 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO in September 2009.  A transcript of the hearing is of record.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of service connection for a heart disability is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Hypertension was not present until more than one year after the Veteran's last period of active duty, is not etiologically related to service, and was not caused or permanently worsened by service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's January 2006 and February 2007 letters provided the Veteran with all required notice with respect to his claim.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran's service treatment records, VA treatment records, and all other available post-service medical evidence identified by the Veteran have been obtained and considered by the agency of original jurisdiction except where consideration by the agency of original jurisdiction has been waived.  See February 2015 waiver.  While VA attempted to obtain the Veteran's Social Security Administration records, it was notified that those records had been destroyed.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Additionally, VA provided the Veteran with VA examinations and/or obtained a medical opinion in February 2006, August 2011, August 2014, and January 2015 to determine the etiology of his hypertension.  Collectively, the Board finds the examination reports and opinions to be adequate for adjudication purposes, as the examiners reviewed the Veteran's pertinent history and provided appropriate medical rationale to support the opinions rendered.  Finally, the Board finds the prior remand instructions have been fulfilled.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran contends that service connection for hypertension is warranted because it was incurred in or is otherwise related to his military service.  In the alternative, he asserts that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.

The Veteran service treatment records are negative for elevated blood pressure findings or a diagnosis of hypertension.

Post-military medical records show the Veteran was noted to have hypertension from at least August 2001.  Additional records show that his diabetes mellitus was first diagnosed in 2005.

The Veteran underwent a VA examination with respect to his claim in February 2006.  The examiner reviewed the evidence of record.  The examiner continued the hypertension diagnosis and opined that the disorder was less likely than not secondary to diabetes since there was normal excretion of microalbumin in the urine.  The examiner did not provide any additional rationale to support this opinion or provide any opinion regarding whether the disorder was related to the Veteran's military service.

In August 2011, the Veteran underwent an additional VA examination and was again given a diagnosis of hypertension.  He reported that the disorder was first diagnosed by a private physician approximately ten years prior.  In reviewing the evidence of record, the examiner relayed that the Veteran's diabetes mellitus was first diagnosed in May 2005 and that this diagnosis antedated his hypertension diagnosis by at least five years.  Therefore, the examiner opined that the Veteran's hypertension was not at least as likely as not due to his service-connected diabetes.  

In August 2014, VA obtained an additional etiological opinion from a VA examiner who reviewed the evidence of record.  The examiner reported the Veteran's blood pressure readings dating from April 2003 and noted that since January 2009, the Veteran's blood pressure had improved.  The examiner also noted that the Veteran's medical records indicated that his body mass index had gradually risen since April 2003 and that he had a significant smoking history.  Next, the examiner discussed the risk factors for hypertension, to include family history, obesity and weight gain, tobacco smoke, race, increasing body mass index, and excessive sodium and alcohol intake.  Following this discussion, the examiner opined that based on a careful review of the Veteran's VBMS file, medical records, and the most up-to-date literature, the Veteran's hypertension was not due to his type II diabetes and had not been aggravated by his diabetes.  The examiner identified the Veteran's most significant risk factors for hypertension as his age, smoking history, and body mass index.  According to the examiner, smoking and the body mass index elevations continued to be the cause of his ongoing hypertension.  The examiner determined that the Veteran's hypertension was under good control at that time and relayed that the Veteran would be considered normotensive with his current treatment.  

In January 2015, the Veteran underwent an additional VA examination performed by the August 2014 examiner to assess his hypertension disorder.  In reviewing the evidence of record, the examiner again highlighted the Veteran's blood pressure readings dating from April 2003 and his medical history.  After discussion of the risk factors for the incidence and severity of hypertension and pertinent medical literature, the examiner again opined that the Veteran's hypertension was not due to his diabetes and had not been aggravated by the disability.  The examiner again identified age, smoking history, and his body mass index as the Veteran's most significant risk factors for his hypertension.  He then reiterated that the Veteran's hypertension was under good control and that he would be considered normotensive with his current treatment.  

Carefully weighing the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  There is no medical evidence supporting the proposition that his hypertension is etiologically related to service, or that it was caused or permanently worsened by a service-connected disability.  As noted above, the Veteran's service treatment records are negative for any indications of hypertension during active duty, and the disorder was not diagnosed until years following his discharge.  Additionally, the Board finds the essentially identical August 2014 and January 2015 VA medical opinions to be persuasive because they were rendered following a review of the Veteran's pertinent history and are properly supported.  There are no contrary medical opinions of record to support the claim.  Thus, there is no competent medical evidence to support the claim for service connection on a direct or secondary basis.  

In essence, the evidence supportive of the alleged nexus between hypertension and the Veteran's active service or a service-connected disability is limited to the Veteran's own statements.  Although the Veteran might sincerely believe that his claimed disability is related to his military service or to a service-connected disability, his lay opinions concerning these matters requiring medical expertise are of no probative value.

Accordingly, the claim for service connection must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable in this instance because the preponderance of the evidence is against the claim.


ORDER

Service connection for hypertension is denied.


REMAND

Regarding the Veteran's remaining claim, in a March 2015 statement he asserted that service connection is warranted for ischemic heart disease and reported that he had recently undergone bypass surgery at the VA medical center (VAMC) in Oakland, Pennsylvania.  Records of this treatment have not yet been obtained.  As records of any treatment for a heart disorder are pertinent to his claim for service connection, the originating agency must take appropriate action to associate this evidence with the record.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain the Veteran's outstanding VA medical records pertinent to the claim on appeal, to include the records related to his coronary artery bypass surgery at the VAMC in Oakland, Pennsylvania.  

2.  Undertake any additional development deemed appropriate.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


